TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00664-CR


Sergio Sierra, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. 9030515, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's trial counsel has filed with this Court a motion for leave to withdraw
as counsel.  Trial counsel states that he is not the attorney of record on appeal and he has not
represented appellant on any appellate matters.  Because counsel represented appellant at trial, and
not on appeal, this motion should be filed in the trial court.  We overrule the motion and instruct trial
counsel to re-file his motion in the district court.

Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   December 19, 2008
Do Not Publish